Citation Nr: 0936276	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected degenerative changes and 
sacroiliitis, claimed as low back pain.  

2.  Entitlement to a higher initial rating in excess of 30 
percent for the service-connected supraventricular 
tachycardia with pacemaker.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to 
June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in August and 
October 2005.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in a September 2006 at the RO.  

These matters were previously before the Board when the 
claims for increase were denied in a decision promulgated in 
September 2008.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in June 2009, the Court granted a Joint 
Motion of the parties, vacating the September 2008 decision 
and remanding the issues back to the Board for identified 
development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  




REMAND

Regarding the claim for a higher rating for the service-
connected lumbar spine disability, the Joint Motion noted 
that a December 2007 VA examination indicated that forward 
flexion of the lumbar spine was pain free from 0-10 degrees 
while he was able to flex to 95 degrees with moderate pain.  
It was pointed out that the Court has held that painful 
motion is limited motion for the purpose of rating arthritis.  

In this case, the VA examiner was found not to have commented 
on whether there is objective evidence to support the 
Veteran's complaints of pain.  Further, the VA examination 
report did not detail whether there were other manifestations 
such as crepitus, weakness, redness, spasm, tenderness or 
swelling to support the complaints of pain.  As such, another 
examination was deemed to be needed.

Concerning the heart disability, the Joint Motion also noted 
that the Board did not consider all potentially applicable 
diagnostic codes that pertain to the service-connected 
disability.  In particular, Diagnostic Code 7015.  

Further, it was pointed out that a note following the 
diagnostic criteria stated that "[u]nusual cases of 
arrhythmia such as atrioventricular block associated with a 
supraventricular arrhythmia or pathological bradycardia 
should be submitted to the Director of Compensation and 
Pension Service.  

The Court found that the Board also did not consider whether 
the Veteran had an unusual case of arrhythmia and whether his 
case should be submitted to the Director of Compensation and 
Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his 
service-connected low back and heart 
disability.  If information is provided 
in sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran 
from all the sources listed by him that 
are not already on file.  All information 
obtained should be made part of the file.  

2.  The RO should schedule a VA 
examinations to determine the nature and 
severity of the Veteran's 
service-connected lumbar spine and heart 
disabilities.  Any indicated diagnostic 
testing should be accomplished.  

The examiner should provide a 
comprehensive report.  All pertinent 
symptomatology and findings should be 
reported in detail.  

The report should list all subjective 
complaints and objective findings in 
detail; particularly the examiner should 
address the extent of functional 
impairment attributable to any reported 
pain, fatigability, incoordination, or 
weakness.  The factors upon which the 
opinions are based must be set forth in 
detail.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims for increase in light of all 
the evidence of record.  This should 
include determining whether referral of 
the case to the Director, Compensation 
and Pension Service is indicated on the 
basis of the Veteran having an unusual 
case of arrhythmia under the provisions 
of Diagnostic Code 7015.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




